Citation Nr: 0404589	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  What evaluation is warranted for migraine headaches from 
September 2, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




REMAND

The veteran served on active duty from June 6, 1967 to July 
17, 1967 and from February 1968 to February 1970.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, when it was remanded to the 
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania, so that the 
veteran could be afforded a requested videoconference 
hearing.  Such a proceeding was scheduled to occur in January 
2004.  Prior to the hearing the appellant submitted 
additional evidence without a waiver of RO consideration of 
that evidence.  The veteran also requested that the hearing 
be postponed and rescheduled for a later date.  Accordingly, 
remand of this case is therefore required in order to 
reschedule the veteran's hearing.  

Additional contact with the veteran is also needed in order 
to clarify his desire to continue his appeal as to the issue 
of the initial rating to be assigned for his service-
connected migraine headaches.  In this regard, it is noted 
that the representative in correspondence received by the 
Board in August 2003 indicated that he had communicated with 
the veteran who expressed an awareness that he was in receipt 
of the maximum allowable rating for his headaches and that 
there was no issue as to that finding.  Although not entirely 
clear, this report appears to indicate the veteran's 
withdrawal of his substantive appeal as to the rating to be 
assigned for his headaches.  Further clarification of this 
matter is therefore necessary on remand.  

It is likewise evident that additional evidence in the form 
of a VA outpatient record compiled in January 2002 has been 
made a part of the claims folder since entry of the most 
recent supplemental statement of the case (SSOC) in August 
2001.  Such evidence was received into the record without the 
veteran's waiver of initial ROIC consideration.  In the 
absence of such a waiver, the case must be returned to the 
ROIC so that the evidence may be reviewed initially at that 
level.  

Compliance is also lacking in terms of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which became law in November 2000.  The VCAA 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

Under the VCAA, "Quartuccio sufficient" notice of what 
evidence is needed to substantiate the claims in question 
must be provided to the veteran prior to a rating which 
denied the benefit sought.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, under the VCAA, notice of what 
portion of that necessary evidence the veteran is personally 
required to submit, and notice of what portion of that 
evidence VA will secure, is necessary.  In this case, no 
attempt to furnish the required notice is shown.  In the 
absence of Quartuccio sufficient notice under the VCAA, 
remand to the RO is required.  

It is also noted that the ROIC has developed the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD) on several bases.  In its May 1999 statement 
of the case, the RO finalized its June 1997 rating decision 
denying service connection for PTSD.  The RO also determined 
that the "new" claim was not well grounded under law then 
in effect yet, albeit without reopening such claim.  
(Parenthetically, the VCAA abolished the concept of well 
groundedness.)  Additional evidence was then submitted by the 
veteran within the appeal period following entry of the June 
1997 denial and notice thereof.  See 38 C.F.R. § 3.156(b) 
(2003); Muehl v. West, 13 Vet. App. 159 (1999).  More 
recently, the ROIC has addressed the issue of service 
connection for PTSD on a de novo basis as if it were an 
original claim, without regard to the finality of an prior 
rating action or any finding as to whether new and material 
evidence had been provided to reopen a previously denied 
claim.  Clarification of the basis of the ROIC's action is 
thus found to be in order.  

Lastly, additional evidentiary development may be required, 
depending on the veteran's possible withdrawal of a claim 
pertaining to the rating to be assigned for headaches, and 
the ROIC's basis for denying entitlement to service 
connection for PTSD.  Such additional actions may include 
retrieving pertinent medical treatment records pertaining to 
the veteran's migraine headaches and PTSD, as well as further 
efforts to verify any stressors, including additional contact 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  

Accordingly, this case is again REMANDED to the RO for the 
following actions:

1.  The ROIC should contact the veteran 
and request clarification as to his 
desire to withdraw from appellate 
consideration the issue what rating is 
for assignment for migraine headaches 
from September 2, 1998.  

2.  The ROIC should through contact with 
the veteran ascertain whether he desires 
to appear at a hearing before the Board 
by videoconference, or by personal 
appearance before the Board, sitting at 
the ROIC, or in Washington, DC.  Should 
the veteran wish to appear before the 
Board, sitting at the ROIC, or by 
videoconference, any such hearing must 
then be scheduled by ROIC personnel.  

3.  The ROIC must then review the claims 
files and ensure that all notification 
and development actions required by the 
VCAA and its implementing regulations are 
completed as to any and all of the issues 
which remain on appeal to the Board.  As 
part of such actions, the ROIC must 
advise the veteran of the specific 
information and evidence needed to 
substantiate such claim(s), and furnish 
notice to him in writing of what specific 
evidence, if any, must be obtained by him 
and precisely what specific evidence, if 
any, will be retrieved by VA.  As part of 
such notice, the ROIC must specify the 
basis of its denial of the veteran's 
claim for service connection for PTSD, to 
include whether any prior ROIC 
determination denying the claim is final, 
and whether or not the veteran is 
obligated to submit new and material 
evidence with which to reopen any 
previously denied claim.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claim(s) and 
that such must be received by VA within 
one year from the date such notice is 
sent.  Notice must also be provided to 
the veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003).  

4.  Depending on any withdrawal of the 
claim pertaining to the initial rating of 
migraine headaches and the ROIC's 
approach to its consideration of the 
veteran's claim for service connection 
for PTSD, any and all necessary 
evidentiary development must be 
undertaken by the ROIC.  Such development 
should include obtaining any and all 
records of treatment not already on file 
regarding VA and non-VA medical care 
received by the veteran for migraine 
headaches from September 2, 1998, to the 
present, and for his claimed PTSD from 
February 1970 to the present.  It should 
also be ascertained from the USASCRUR 
what additional information is necessary 
to facilitate research to verify the 
veteran's alleged stressors.  That 
information should then be sought from 
the veteran so that the USASCRUR may 
undertake the follow-up research.  

5.  Lastly, the ROIC must readjudicate 
the claim of entitlement to service 
connection for PTSD, to include, as 
applicable, whether any prior rating 
determination denying service connection 
is final.  If so, the ROIC must determine 
whether the appellant has submitted new 
and material evidence to reopen the 
claim.  In addition, in the event that 
the veteran does not effectuate a 
withdrawal of his claim for an initial 
rating for migraine headaches, 
readjudication of the question what 
rating is assignable for migraine 
headaches from September 2, 1998, must be 
undertaken.  Such readjudications must be 
based on all of the evidence of record, 
including that received by VA since 
issuance of the August 2001 SSOC, and all 
pertinent legal authority, inclusive of 
the VCAA and, as applicable, Fenderson v. 
West, 12 Vet. App. 119 (1999) regarding 
the possibility of staged ratings.  If 
any benefit sought on appeal continues to 
be denied, the veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain 


additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




